Exhibit 10.39

 

TAYLOR CAPITAL GROUP, INC.

OFFICER AND EMPLOYEE

RESTRICTED STOCK AWARD

 

NOTICE OF RESTRICTED STOCK GRANT

 

Name of Employee

 

You have been awarded shares of Common Stock (“Shares”) of Taylor Capital Group,
Inc. (the “Company”) as follows:

 

Date of Award:

 

Total Number of Shares Awarded:

 

Vesting Schedule: The Restrictions shall lapse as to fifty percent (50%) of the
Restricted Shares on and after the third anniversary of the Date of Award,
seventy-five percent (75%) of the Restricted Shares on the fourth anniversary of
the Date of Award, and one-hundred percent (100%) of the Restricted Shares on
the fifth anniversary of the Date of Award, provided that Employee remains in
the continuous employment of the Company or a Subsidiary at all times from the
Date of Award through and including each such anniversary of the Date of Award.

 

The Employee and the Company hereby agree that this award is granted under and
governed by the terms and conditions of the 2002 Restricted Stock Award, which
is attached hereto and made an integral part hereof, and the Taylor Capital
Group, Inc. 2002 Incentive Compensation Plan. The Company and Employee each
agree to be bound by all of the terms and conditions set forth in the 2002
Restricted Stock Award.

 

Taylor Capital Group, Inc.

  

Employee

By:

 

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

        

Completed by:

 

 

--------------------------------------------------------------------------------

        

Reviewed by:

 

 

--------------------------------------------------------------------------------

        



--------------------------------------------------------------------------------

TAYLOR CAPITAL GROUP, INC.

 

2002 RESTRICTED STOCK AWARD

 

In consideration of the premises, mutual covenants and agreements herein, the
Company and the Employee agree as follows:

 

ARTICLE 1

AWARD

 

Section 1.1 Award of Shares. Subject to all of the terms and conditions set
forth in this 2002 Restricted Stock Award (the “Agreement”), the Company hereby
grants to Employee that number of shares of Common Stock (the “Restricted
Shares”) set forth in the Employee’s Notice of Restricted Stock Grant.

 

Section 1.2 Conditions to Award. The award of Restricted Shares to Employee is
conditioned upon Employee, concurrently with the execution of this Agreement,
delivering to the Company: (1) if requested by the Company, a duly signed stock
power, endorsed in blank, relating to the Restricted Shares as required under
Section 2.7 hereof, (2) a duly signed Section 83(b) Election, but only if the
Employee, in his or her sole discretion, intends to make such election, and (3)
such other documents or agreements as the Company may request.

 

Section 1.3 Voting and Other Rights. Upon Employee’s timely compliance with each
of the conditions set forth in Section 1.2 hereof, Employee shall have all of
the rights and status as a shareholder of the Company in respect of the
Restricted Shares, including the right to vote such shares and to receive
dividends or other distributions thereon. Any cash dividends paid on any
Restricted Shares shall be paid to the Employee. In the event any non-cash
dividends or other distributions, whether in property, or stock of another
company, are paid on any Restricted Shares, such non-cash dividends or other
distributions payable to the Employee shall be retained by the Company and not
delivered to the Employee until such time as the Restrictions on the Restricted
Shares with respect to which such non-cash dividends or other distributions have
been paid shall have lapsed and such shares shall have become Vested Shares.
Such non-cash dividends or distributions with respect to the Restricted Shares
shall be retained by the Company in the event the Restricted Shares on which
such non-cash dividends or other distributions were paid are forfeited to the
Company.

 

Section 1.4 Subject to Plan. This 2002 Restricted Stock Award is subject to all
of the terms and conditions of the Taylor Capital Group, Inc. 2002 Incentive
Compensation Plan (the “Plan”). Any capitalized terms not otherwise defined in
this Agreement shall have the meaning set forth in the Plan.

 

 



--------------------------------------------------------------------------------

ARTICLE 2

RESTRICTIONS

 

Section 2.1 Restrictions. The Restricted Shares are being awarded to Employee
subject to the following transfer and forfeiture restrictions (collectively, the
“Restrictions”).

 

(a) Transfer. Prior to the date that the Restricted Shares become Vested Shares
(as defined below), Employee may not directly or indirectly, by operation of law
or otherwise, voluntarily or involuntarily, anticipate, alienate, attach, sell,
assign, pledge, encumber, charge or otherwise transfer all or any part of the
Restricted Shares without the written consent of the Company, which consent may
be withheld by the Company in its sole discretion.

 

(b) Forfeiture. Upon termination of Employee’s employment with the Company or
any Subsidiary, all Restricted Shares which are not Vested Shares (or have not
become Vested Shares under Section 2.3 hereof) at the effective time of such
termination, shall immediately thereafter be returned to or canceled by the
Company, and shall be deemed to have been forfeited by Employee to the Company.
Upon any forfeiture of Restricted Shares under this Section 2.1, the Company
will not be obligated to pay Employee any consideration whatsoever for the
forfeited Restricted Shares.

 

Section 2.2 Lapse of Restrictions. Subject to the other terms of this Agreement,
the Restrictions shall lapse with respect to the Restricted Shares awarded
hereunder at the time or times and as to that number of Restricted Shares
determined in accordance with the vesting schedule set forth in the Employee’s
Notice of Restricted Stock Grant. To the extent the Restrictions shall have
lapsed with respect to Restricted Shares subject to this Award, those shares
(the “Vested Shares”) will thereafter be free of the terms and conditions of
this Agreement.

 

Section 2.3 Acceleration of Vesting. Notwithstanding the vesting schedule set
forth in the Employee’s Notice of Restricted Stock Grant, the Restrictions shall
lapse with respect to any Restricted Shares that have not otherwise vested as of
the termination of the Employee’s employment with the Company or any Subsidiary
if such termination is by reason of the Employee’s death, Permanent Disability
or Retirement (as those terms are defined below), and such shares shall not be
subject to forfeiture under Section 2.1(b).

 

Section 2.4 Termination of Vesting. In the event the Employee’s employment with
the Company (or any other employment, consulting, advisory or service
relationship or arrangement with the Company or any Subsidiary (as defined
below)) is terminated for any reason, no further vesting (pro rata or otherwise)
shall occur after the occurrence of such event.

 

 



--------------------------------------------------------------------------------

Section 2.5 Withholding Taxes.

 

(a) The award of the Restricted Shares to the Employee, and the lapse of
Restrictions on the Restricted Shares, shall be conditioned on any applicable
federal, state or local withholding taxes having been paid by Employee at the
appropriate time pursuant to a direct payment or cash or other readily available
funds to the Company. Employee shall have the right to satisfy all or any
portion of his or her obligations under this Section 2.5(a) by having the
Company withhold from the Restricted Shares with respect to which the
Restrictions will lapse, that number of shares of Common Stock having an
aggregate Fair Market Value, determined as of the date of the taxable event with
respect to such shares, equal to the federal, state or local taxes required to
be withheld by the Company with respect to such lapse of Restrictions; provided
however, that the Fair Market Value of any shares of Common Stock withheld under
this Section 2.5(a) may not exceed the statutory minimum withholding amount
required by law.

 

(b) If the Employee shall have elected to file a Section 83(b) Election with
respect to the award of Restricted Shares hereunder, the award of the Restricted
Shares shall be conditioned on the Executive providing the Company with a direct
payment or cash or other immediately available funds in an amount equal to the
statutory minimum withholdings taxes required to by withheld by the Company not
later than 30 days after the date of the award.

 

Section 2.6 Issuance of Shares; Restrictive Legend. Stock certificates in
respect of the Restricted Shares may be issued by the Company subject to
Employee’s fulfillment of the conditions set forth in Section 1.2 hereof. Any
such certificates shall be registered in Employee’s name and shall be inscribed
with a legend evidencing the Restrictions, and such additional legends as may be
required to comply with the Securities Act of 1933, as amended, and other
applicable federal or state securities laws. Alternatively, the Company may
issue Restricted Shares hereunder in uncertificated form.

 

Section 2.7 Custody. All certificates representing the Restricted Shares (other
than Vested Shares) shall be deposited, together with stock powers executed by
Employee, in proper form for transfer, with the Company. The Company shall
provide Employee with a copy of any certificate representing the Restricted
Shares, or such other evidence thereof as may be determined by the Company,
which shall contain the legends described in Section 2.6. The Company is hereby
authorized to cause the transfer into its name the Restricted Shares (and any
non-cash distributions or other property described in Section 1.3 hereof) which
are forfeited to the Company pursuant to Section 2.1(b) hereof. At the request
of Employee, certificates representing Vested Shares shall, subject to any
applicable securities law restrictions, be delivered by the Company to Employee
or Employee’s personal representative. Certificates representing shares that
have become Vested Shares in accordance with Section 2.2, 2.3 or 3.1 shall be
issued without the legend evidencing the Restrictions, but may contain such
legends as may be required to comply with the Securities Act of 1933, as
amended, or any other applicable federal or state securities laws.

 

 



--------------------------------------------------------------------------------

ARTICLE 3

CHANGE IN CONTROL; ADJUSTMENTS

 

Section 3.1 Consequences of a Change in Control. Following a Change in Control
of the Company, in the event that the Employee’s employment with the Company,
its Subsidiaries or any successor is terminated by the Company or by a
Subsidiary or any such successor without Cause within twelve (12) months of the
effective date of such Change in Control, any Restricted Shares held by Employee
shall become Vested Shares, notwithstanding the vesting schedule prescribed
under Section 2.2 hereof, as of the effective date of such termination of
employment.

 

Section 3.2 Change in Control. For purposes of this Agreement, a “Change In
Control” shall mean any of the following:

 

(1) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Exchange Act) (other than the Taylor Family or an Employee Stock
Ownership Plan established by the Company) becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then outstanding securities and such
person or group is or becomes the beneficial owner, directly or indirectly, of
securities of the Company having a combined voting power greater than that
beneficially owned, directly or indirectly, by the Taylor Family; or

 

(2) the majority of the members of the Company’s Board of Directors being
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board of Directors of the
Company immediately prior to such appointment or election; or

 

(3) any reorganization, merger or consolidation (a “Reorganization”) involving
the Company or the Bank unless at least 50% of the then outstanding shares of
common stock of the surviving corporation is held by persons who are
shareholders of the Company or the Bank, respectively, immediately prior to such
Reorganization in substantially the same proportions as their ownership
immediately prior to such Reorganization; or

 

(4) consummation of (i) a “going private” transaction of the Company within the
meaning of Section 13(e) of the Exchange Act, or (ii) the sale or other
disposition of all or substantially all of the assets of either the Company or
the Bank, or (iii) the sale or other disposition of securities representing more
than 70% of the voting power of the Bank; or

 

(5) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company under Section 275 of the Delaware General Corporation
Law or any successor statute.



--------------------------------------------------------------------------------

However, a Change in Control shall not occur under Paragraphs (2), (3) or (4) if
the Taylor Family continues to be the beneficial owner, directly or indirectly,
of more than 30% of the combined voting power of the then outstanding securities
of the Company (or of the Bank for a Change in Control under Subparagraphs (3),
(4)(ii), or 4 (iii) involving the Bank), and no other person or group is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company (or the Bank for a Change in Control under Subparagraphs (3), (4)(ii) or
4(iii) involving the Bank) having combined voting power greater than that
beneficially owned, directly or indirectly, by the Taylor Family.

 

For purposes of this definition of Change in Control, the Taylor Family means
(i) Iris Taylor and the Estate of Sidney J. Taylor, (ii) a descendant (or a
spouse of a descendant) of Sidney J. Taylor and Iris Taylor, (iii) any estate,
trust, guardianship or custodianship for the primary benefit of any individual
described in (i) or (ii) above, or (iv) a proprietorship, partnership, limited
liability company, or corporation controlled directly or indirectly by one or
more individuals or entities described in (i), (ii), or (iii) above.

 

For purposes of this definition of Change in Control, the Company means Taylor
Capital Group, Inc. or any successor entity, and the Bank means Cole Taylor Bank
or any successor entity.

 

For purposes of this definition of Change in Control, Employee Stock Ownership
Plan means a retirement plan that is qualified under Section 401(a) of the
Internal Revenue Code and is sponsored by the Company (or a member of its
controlled group, as determined under Section 414(b) of the Internal Revenue
Code).

 

The term “Exchange Act” means the Securities Exchange Act of 1934. The terms
“beneficial owner” and “beneficially owned” shall have the meaning set forth in
Rule 13d-3 under the Exchange Act.

 

The term “outstanding securities” when used in the context of the “combined
voting power of the Company’s then outstanding securities” shall mean only the
common stock of the Company and securities convertible into such common stock.

 

Section 3.4 Binding Nature of Adjustments. Adjustments under this Article 3 or
under Section 10 of the Plan will be made by the Compensation Committee, whose
determination as to what adjustments, if any, will be made, will be final,
binding and conclusive. No fractional shares will be issued pursuant to the
Award on account of any such adjustments. The terms “Restricted Shares” and
“Vested Shares” shall include any shares, securities, or other property that
Employee receives or becomes entitled to receive as a result of Employee’s
ownership of the original Restricted Shares, and any such shares, securities or
other property shall be subject to the same Restrictions and other terms and
conditions that apply with respect to, and shall vest or be forfeited at the
same time as, the Restricted Shares with respect to which such shares,
securities or other property are issued.

 

 



--------------------------------------------------------------------------------

ARTICLE 4

DEFINITIONS

 

Section 4.1 Definitions. For purposes of this Award, the following terms shall
have the following meanings:

 

“Cause” shall mean termination of Employee’s employment or service relationship
with the Company or any Subsidiary by reason of (1) an act of fraud,
embezzlement or theft in connection with the Employee’s duties or in the course
of the Employee’s employment, (2) unreasonable neglect or refusal by the
Employee to perform his other duties (other than any such failure resulting from
the Employee’s incapacity due to disability), (3) the engaging by the Employee
in willful, reckless, or grossly negligent misconduct which is or may be
materially injurious to the Company or any Subsidiary, or (4) the Employee’s
conviction of or plea of guilty or nolo contendere to a felony.

 

“Permanent Disability” shall mean Employee’s long-term inability, as determined
by a physician selected by the Compensation Committee in its sole discretion, to
perform his or her stated duties with the Company or any Subsidiary by reason of
illness, accident or other incapacity and the Employee does not engage in any
occupation or employment for wage or profit for which he or she is reasonably
qualified by education, training, or experience.

 

“Retirement” shall mean the termination of Employee’s employment with the
Company or any Subsidiary for any reason other than for Cause after Employee
reaches age sixty-five (65) with 5 years of service.

 

“Section 83(b) Election” shall mean an election made pursuant to Section 83(b)
of the Internal Revenue Code of 1986, as amended, to be taxed with respect to
the Restricted Shares at the time of grant rather than upon the lapse of the
Restrictions.

 

“Subsidiary” or “Subsidiaries” shall mean any corporation or other entity of
which outstanding shares or ownership interests representing 50% or more of the
combined voting power of such corporation or other entity entitled to elect the
management thereof, or such lesser percentages may be approved by the
Compensation Committee, are owned, directly or indirectly, by the Company.

 

 



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

 

Section 5.1 Administration. This Award shall be administered by the Compensation
Committee or its delegate as provided in Section 3 of the Plan.

 

Section 5.2 No Guarantee of Employment or Service; Compensation. Nothing in this
Agreement shall be construed as an employment, consulting or similar contract
for services between the Company or any Subsidiary and the Employee. Any benefit
derived under this Agreement shall not be considered compensation for purposes
of calculating any severance, resignation, bonus, pension, retirement or similar
payments or benefits.

 

Section 5.3 The Company’s Rights. The existence of the Award shall not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other securities with preference ahead of or convertible into, or otherwise
affecting the Shares or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of the Company’s assets
or business, or any other act or proceeding, whether of a similar character or
otherwise.

 

Section 5.4 Employee. Whenever the word “Employee” is used in any provision of
this Agreement, under circumstances where the provision should logically be
construed to apply to the estate, personal representative or beneficiary to whom
this Award may be transferred by will or by the laws of descent and
distribution, the word “Employee” shall be deemed to include such person.

 

Section 5.5 Nontransferability of Award. This Award is not transferable by the
Employee otherwise than by will or the laws of descent and distribution.

 

Section 5.6 Entire Agreement; Modification. This Agreement contains the entire
agreement between the parties with respect to the subject matter contained
herein, and may not be modified, except as provided in a written document signed
by each of the parties hereto. Any oral or written agreements, representations,
warranties, written inducements, or other communications made prior to the
execution of this Agreement shall be void and ineffective for all purposes.

 

Section 5.7 Severability. In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by a governmental authority
having jurisdiction and venue, that determination shall not impair or otherwise
affect the validity, legality or enforceability, to the maximum extent
permissible by law, (a) by or before that authority of the remaining terms and
provisions of this Agreement, which shall be enforced as if the unenforceable
term or provision were deleted, or (b) by or before any other authority of any
of the terms and provisions of this Agreement.

 

Section 5.8 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Illinois (regardless of the law that
might otherwise govern under applicable Illinois principles of conflict of
laws).